DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
	This action claims priority to KR10-2019-0029889.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

1. 	Claims 1, 5 and 6 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Burkhart (2015/0041530).
As to claims 1 and 5: Burkhart teaches a method of generating a code including additional information, the method comprising:
generating, by an administrator module interworking with a product selling server, a first code including information about a product to be sold by a seller (paragraph 0013, “a current scanned-item price”);

generating, by the administrator module, a completion code including the product information and the store information of the corresponding product by combining a plurality of codes including the first and second codes (paragraph 0013, the QR code is generated using this information),
wherein the completion code is configured to have information different from the first and second codes by combining information about a same point of the first and second codes (paragraph 0013 explains that the code includes different information as the code is unique).
As to claim 6: Burkhart teaches a method of reading the code explained in claim 1 (figure 5).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2. 	Claims 2-4 and 7-10 are rejected under 35 U.S.C. 103 as being unpatentable Burkhart (2015/0041530) as modified by Kandel (10,839,185).  The teachings of Burkhart are discussed above.
As to claim 2: Burkhart teaches the limitations of claim 1.
Burkhart is silent as to that the generating of the completion code by the administrator module includes combining information about colors of the first and second codes to generate the completion code when the first and second codes including QR codes having a same standard overlap to be overlaid with each other at a same location.
Kandel teaches generating a QR code from two different codes bearing different colors by having a standard overlap to be overlaid (figure 3, 307-309, decoding shown in figure 4, column 10, lines 51-60).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of Burkhart with the teachings of Kandel so that a unified code bearing both relevant and irrelevant data might be presented, thereby making it more difficult to decode the data presented thereon (column 6, lines 5-38, Kandel).
As to claim 3: Kandel teaches that the first and second codes are divided into a plurality of sectors having a specified size, and the completion code is combined with color information corresponding to a sector disposed at a same position as the first and second codes (as seen in figures 3, 4).
As to claim 4: Kandel teaches that the completion code is pre-stored in the administrator module when the color information of the first and second codes is combined, and a value of a color that is generable when combining colors assigned to 
As to claim 7: Kandel teaches converting the scanned completion code into an image and determining an edge to be identical to a standard of the first and second codes (figure 7, where 712 and 722 are overlapping elements that are edge detection elements).
As to claim 8: Kandel teaches after the converting of the scanned completion codeinto the image and the determining of the edge to be identical to the standard of the first and second codes, converting the completion code into a data value after assigning sectors having a same size to the first and second codes and recognizing colors of all sectors (as seen in figure 7, figure 9).
As to claim 9: Kandel teaches after the converting of the completion code into the data value, removing the data on the first code from a completion data value and determining a location of the store by determining an image of the second code (Kandel teaches decoding of each individual overlapped code, as seen in figures 7, 9, and Burkhart teaches that a part of the code is the store location).
As to claim 10: Kandel teaches removing the data on the second code from a completion data value and determining an image of the first code to determine the product (figures 7, 9 show removing one of the subsets of data subsequent to scanning).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID P TARDIF whose telephone number is (571)270-7810.  The examiner can normally be reached on M-F 9:30-6:30.  If the examiner cannot be reached by telephone, he can be reached through the following email address: david.tardif@uspto.gov
If attempts to reach the examiner by telephone and email are unsuccessful, the examiner’s supervisor, Michael G Lee can be reached on (571)272-2398.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



DAVID TARDIF
Examiner
Art Unit 2876


/DAVID TARDIF/
Examiner, Art Unit 2876
david.tardif@uspto.gov



/MICHAEL G LEE/Supervisory Patent Examiner, Art Unit 2876